Citation Nr: 0619080	
Decision Date: 06/29/06    Archive Date: 07/07/06	

DOCKET NO.  03-29 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma. 

2.  Entitlement to an initial compensable evaluation for a 
chronic renal disorder (chronic renal insufficiency).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

In a rating decision of August 1976, with which the veteran 
voiced no disagreement, the RO denied entitlement to service 
connection for asthma.  That denial of benefits was 
predicated on a determination that the veteran's asthma 
preexisted his period of active military service, with no 
evidence of inservice aggravation.

In February 1984, the Board continued the denial of service 
connection for chronic asthma, once again on the basis that 
the veteran's asthma preexisted his entry upon active 
service, with no evidence of inservice aggravation.  In a 
subsequent rating decision of March 2002, the RO determined 
that new and material evidence had not, in fact, been 
submitted sufficient to reopen the veteran's previously 
denied claim of service connection for chronic asthma. 

Since the time of the March 2002 decision, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO once again found that the veteran had failed 
to furnish new and material evidence, and the current appeal 
ensued.  

Based upon testimony provided at the time of a hearing before 
the undersigned Veterans Law Judge in June 2004, it would 
appear that the veteran seeks service connection on a 
secondary basis for heart disease (including hypertension), 
hearing loss, a vision disorder, and a disorder characterized 
by "blood poisoning."  Inasmuch as these issues have not been 
developed or certified for appellate review, they are not for 
consideration at this time.  They are, however, being 
referred to the RO for appropriate action.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran in this case seeks service connection for 
bronchial asthma, as well as an initial compensable 
evaluation for chronic renal disease (i.e., renal 
insufficiency).  

In that regard, a review of the veteran's file would appear 
to indicate that he last underwent a VA examination for 
compensation purposes in August 2002, almost four years ago.  
Regrettably, that examination does not present findings in 
sufficient detail to enable the Board to thoroughly evaluate 
the current severity of the veteran's service-connected renal 
disease.  Moreover, given the period of time that has 
elapsed, the Board is of the opinion that an additional, more 
contemporaneous examination would be beneficial prior to a 
final adjudication of the veteran's claim for an increased 
rating.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

The Board further notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  While in correspondence of April 
2002, the veteran was purportedly provided with the requisite 
notice, that correspondence made no mention whatsoever of the 
type of information and evidence necessary to substantiate 
the veteran's claim for an increased rating.  Nor was he 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Accordingly, on remand, the RO should provide corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
informing the veteran that an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
to include an explanation as to the type of evidence that is 
needed to establish an effective date.  

The Board further notes that, during the pendency of the 
present appeal, the Court issued a decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet.App. March 31, 2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen a 
previously-denied claim, and must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefits sought, 
i.e., service connection.  In that case, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
bases for the denial in the prior decision and respond with a 
notice letter which describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection which were found insufficient 
in the previous denial.  

Although the RO provided notice regarding the need for new 
and material evidence as part of the aforementioned 
correspondence in April 2002, that notice does not fully 
comply with the newly specified criteria as noted in Kent, 
supra (i.e., the type of evidence which would be new and 
material based on the reasons for the prior denial).  
Moreover, the veteran has not been provided notice that an 
evaluation and effective date will be assigned if service 
connection is granted, or the type of evidence to 
substantiate such.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Ongoing medical records reflecting treatment for the 
veteran's renal insufficiency should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
claims file, and send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection for 
bronchial asthma is awarded, and the type 
of evidence needed to establish a 
disability rating and effective date for 
the claim on appeal as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and Kent v. 
Nicholson, No. 04-181 (U.S. Vet.App. 
March 31, 2006).  Included in the 
aforementioned corrective VCAA notice 
should be language advising the veteran 
that an effective date will be assigned 
if an increased (initial) rating is 
awarded for service-connected renal 
insufficiency.  This should include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2004, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
an additional VA examination, to be 
conducted, if at all possible, by a 
specialist in the field of kidney 
disease, in order to more accurately 
determine the current severity of his 
service-connected renal insufficiency.  
The RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination, 
the examiner should offer an opinion as 
to whether the veteran's current 
hypertension is in some way related to 
his service-connected renal 
insufficiency, as opposed to a disability 
which developed prior to and independent 
of the veteran's renal disease.  The 
examiner should, additionally, 
specifically comment as to the presence 
(or absence) of albumin or casts, and 
transient or slight edema.  All such 
information and findings should be made a 
part of the veteran's claims folder.  



The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

4.  The RO should then review the 
veteran's claims for service connection 
for bronchial asthma, and an initial 
compensable evaluation for service-
connected renal insufficiency.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case (SOC) in August 
2003.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

